Appeal from an order of the Supreme Court, Westchester County, entered April 1, 1968, which denied appellants’ motion to consolidate or to direct a joint trial of the actions. Order modified, on the law and the facts, by (1) striking from the decretal paragraph the words “In all respects” and (2) inserting therein, after the words “said motion shall be and the same is hereby ”, the following: “ granted to the extent of directing a joint trial of the action brought by plaintiff Quittman with the cause for assault in the action brought by plaintiffs Nemarow and otherwise ” [denied]. As so modified, order affirmed, with $10 costs and disbursements to appellants. The alleged assaults took place as part of a single occurrence and necessarily involve common questions. Since we do not herewith order the cause for slander to be tried with the assault causes, it does not appear that Quittman can be prejudiced by the joint trial herewith ordered (CPLR 602, subd. [a]; cf. Pace v. New York City Tr. Auth., 19 A D 2d 630). Beldock, P. J., Rabin, Benjamin, Munder and Martuscello, JJ., concur.